DETAILED ACTION
This is the Final Office Action for application number 16/950,794 FABRIC CHILDREN’S WADING POOL AND METHOD OF USE, filed on 11/17/2020. Claims 1-17 are pending.  This Final Office Action is in response to applicant’s reply dated 6/7/2022.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US Pub. 2014/0137320) in view of Hayes (US Pub. 2004/0058603).
Regarding claim 1 Taylor shows a portable fabric wading pool (10) comprising: a base (22, 26) comprising water-resistant woven fabric (¶ [0018, 0021]; marine canvas would be considered as woven); a stabilizer (38) comprising; and wherein the stabilizer is affixed to an edge of the base (at 24).   But Taylor fails to specifically show that the base fabric has a denier of between 400 and 600 denier and the stabilizer fabric between 200 denier and 400 denier.  However, Hayes details woven fabric materials that are used for retaining pools of water (¶ [0009]; pond or pit liner).  Hayes details the material is usually between 100 and 1800 denier (¶ [0087]; which includes between 400 and 600; and between 200 and 400 denier]).  Hayes details that the fabric is light, tear resistant, wear-resistant, waterproof, and flexible (¶ [0041]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to include fabrics between 100 and 1800 denier range for the device for the lightweight, tear resistant, waterproof and flexible nature of the fabric for making a wading pool.  Further, it is common sense that the higher the denier the more expensive the fabric would be to manufacture and to purchase as the thread count is higher (more material required), but is also more tear resistant, durable and water proof.  Therefore, for the base of the pool is makes common sense to use a higher denier so that the device is most durable where the child sits in and plays with toys in the pool.  In order to save money in manufacturing and keep the device lighter in weight it makes common sense to use fabric with less denier for the areas of the device that are not subject to the same wear and tear as the base (i.e. stabilizer).  Therefore it is common sense and obvious to one of ordinary skill in the art to choose the higher denier range for the base and a lower denier range for the stabilizer. 
Regarding claim 4 Taylor as combined shows the wading pool of claim 1 wherein the base further comprises a water-resistant coating (Taylor ¶ [0018]; Hayes abstract; ¶ [0134]).  
Regarding claim 5 Taylor as combined shows the wading pool of claim 4 wherein the water resistant coating is selected from the group consisting of: polyurethane (Hayes ¶ [0037]) and pigment urethane.  
Regarding claim 8 Taylor as combined shows the portable fabric wading pool of claim 1 but fails to specifically show wherein the base and the stabilizer are different colors.  However, Taylor suggests that the outer cover (62) may be made in a variety of colors and designs.  Therefore because Taylor suggests using a variety of different colors and designs for the outer cover, it would have been obvious Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also use different colors and designs for the base and the stabilizer as desired. 
Claims 2, 3, 6, 7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US Pub. 2014/0137320) in view of Hayes (US Pub. 2004/0058603) in view of Wares (US 9,518,399).
Regarding claims 2 and 3 Taylor as combined shows the wading pool of claim 1, but fails to show wherein the stabilizer further comprises a plurality of sand anchors and wherein each of the plurality of sand anchors comprise a pocket.  However, Wares shows a children’s pool device with sand anchors (16).  Wares shows where each of the sand anchors (16) is a pocket (28 shown at 34).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor as combined to include sand anchors with pockets for the purpose filling with sand for holding the device down in windy beach conditions as shown by Wares. 
Regarding claims 6 and 7 Taylor as combined shows the wading pool of claim 1 further comprising waterproof fabric bag, into which a user can fold and store the entire wading pool (70, 72 Fig. 4-5).  But Taylor fails to show the bag is separate.  However, Wares shows a pool with a separate waterproof bag (50).  Wares details that a separate bag can then be used as a bucket to fill the pool (note, col. 6, lines 7-15) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to optionally include having the integral bag be separate for the purpose of using the separate bag as a bucket as shown by Wares.
Regarding claim 9 Taylor show a method of making a portable fabric wading pool comprising: selecting a first water-resistant woven fabric (22, 26); selecting a second woven fabric (38); cutting a pool base from the first water-resistant woven fabric (22, 26); cutting a stabilizer from the second woven fabric (38); affixing the stabilizer to an edge of the pool base (¶ [0018]). But Taylor fails to specifically show that the base fabric has a denier of between 400 and 600 denier and the stabilizer fabric between 200 denier and 400 denier.  However, Hayes details woven fabric materials that are used for retaining pools of water (¶ [0009]; pond or pit liner).  Hayes details the material is usually between 100 and 1800 denier (¶ [0087]; which includes between 400 and 600; and between 200 and 400 denier]).  Hayes details that the fabric is light, tear resistant, wear-resistant, waterproof, and flexible (¶ [0041]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to include fabrics between 100 and 1800 denier range for the device for the lightweight, tear resistant, waterproof and flexible nature of the fabric for making a wading pool.  Further, it is common sense that the higher the denier the more expensive the fabric would be to manufacture and to purchase as the thread count is higher (more material required), but is also more tear resistant, durable and water proof.  Therefore, for the base of the pool is makes common sense to use a higher denier so that the device is most durable where the child sits in and plays with toys in the pool.  In order to save money in manufacturing and keep the device lighter in weight it makes common sense to use fabric with less denier for the areas of the device that are not subject to the same wear and tear as the base (i.e. stabilizer).  Therefore it is common sense and obvious to one of ordinary skill in the art to choose the higher denier range for the base and a lower denier range for the stabilizer. 
Taylor fails to show wherein the stabilizer further comprises a plurality of sand anchors and wherein each of the plurality of sand anchors comprise a pocket.  However, Wares shows a children’s pool device with sand anchors (16).  Wares shows where each of the sand anchors (16) is a pocket (28 shown at 34).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor as combined to include sand anchors with pockets for the purpose filling with sand for holding the device down in windy beach conditions as shown by Wares.
Regarding claim 10 Taylor show the method of claim 6 wherein the base further comprises a water-resistant coating (Taylor ¶ [0018]; Hayes abstract; ¶ [0134]).  
Regarding claim 11 Taylor show the method of claim 6 but fails to specifically show wherein the base and the stabilizer are different colors.  However, Taylor suggests that the outer cover (62) may be made in a variety of colors and designs.  Therefore because Taylor suggests using a variety of different colors and designs for the outer cover, it would have been obvious Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also use different colors and designs for the base and the stabilizer as desired.12. The method of claim 9 wherein the pool base further comprises a water-resistant coating.  
Regarding claims 12 Taylor show the method of claim 9 wherein the base further comprises a water-resistant coating (Taylor ¶ [0018]; Hayes abstract; ¶ [0134]).  
Regarding claim 13 Taylor show the method of claim 12, wherein the water resistant coating is selected from the group consisting of: polyurethane (Hayes ¶ [0037]) and pigment urethane.
Regarding claims 14 and 15 Taylor show the method of claim 9 further comprising: a waterproof fabric bag, into which a user can fold and store the entire wading pool (70, 72 Fig. 4-5).  But Taylor fails to show the bag is separate.  However, Wares shows a pool with a separate waterproof bag (50).  Wares details that a separate bag can then be used as a bucket to fill the pool (note, col. 6, lines 7-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to optionally include having the integral bag be separate for the purpose of using the separate bag as a bucket as shown by Wares.
Regarding claim 16 Taylor shows a portable fabric wading pool (10) comprising: a base (22, 26) comprising water-resistant woven fabric (¶ [0018, 0021]; marine canvas would be considered as woven); a stabilizer (38) comprising; and wherein the stabilizer is affixed to an edge of the base (at 24).   But Taylor fails to specifically show that the base fabric has a denier of between 400 and 600 denier and the stabilizer fabric between 200 denier and 400 denier.  However, Hayes details woven fabric materials that are used for retaining pools of water (¶ [0009]; pond or pit liner).  Hayes details the material is usually between 100 and 1800 denier (¶ [0087]; which includes between 400 and 600; and between 200 and 400 denier]).  Hayes details that the fabric is light, tear resistant, wear-resistant, waterproof, and flexible (¶ [0041]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to include fabrics between 100 and 1800 denier range for the device for the lightweight, tear resistant, waterproof and flexible nature of the fabric for making a wading pool.  Further, it is common sense that the higher the denier the more expensive the fabric would be to manufacture and to purchase as the thread count is higher (more material required), but is also more tear resistant, durable and water proof.  Therefore, for the base of the pool is makes common sense to use a higher denier so that the device is most durable where the child sits in and plays with toys in the pool.  In order to save money in manufacturing and keep the device lighter in weight it makes common sense to use fabric with less denier for the areas of the device that are not subject to the same wear and tear as the base (i.e. stabilizer).  Therefore it is common sense and obvious to one of ordinary skill in the art to choose the higher denier range for the base and a lower denier range for the stabilizer.
Taylor fails to show wherein the stabilizer further comprises a plurality of sand anchors and wherein each of the plurality of sand anchors comprise a pocket.  However, Wares shows a children’s pool device with sand anchors (16).  Wares shows where each of the sand anchors (16) is a pocket (28 shown at 34).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor as combined to include sand anchors with pockets for the purpose filling with sand for holding the device down in windy beach conditions as shown by Wares.
Taylor as combined further show wherein the method of using comprises: digging a hole in a sandy surface (¶ [0008, 0015]), wherein the hole is approximately the same circumference as the base; forming sand berms generally along the edge of the hole; placing the portable fabric wading pool in the hole, wherein the base is generally centered in the hole; placing the stabilizer generally over the sand berms; placing a quantity of weighting material in the plurality of sand anchors; and placing water in the base (Fig. 1 and as combined).  
Regarding claim 17 Taylor shows the method of claim 16, further comprising waterproof fabric bag, into which a user can fold and store the entire wading pool (70, 72 Fig. 4-5).  But Taylor fails to show the bag is separate.  However, Wares shows a pool with a separate waterproof bag (50).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor to optionally include having the integral bag be separate for the purpose of using another known method of bagging the device as shown by Wares
Taylor as combined with Wares shown and the step of placing water in the base further comprises using the waterproof fabric bag to transport water from a water source to the wading pool (note, col. 6, lines 7-15).
Response to Arguments
Applicant's arguments filed6/7/2022 have been fully considered but they are not persuasive. Applicant claims the amendments have overcome the rejection of record, however, the change in the denier ranges has not overcome the current references and have been addressed above in the body of this action.
Terminal Disclaimer
The terminal disclaimer submitted 6/7/22 has been approved. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        6/9/2022